Oo A ANN OO BR W NY

NO wo NO NH WY NY NY NY N YF Fe FP YF FF FF YE EE FS SS
OD NH WA BP WD NY K|& DO DN DA FP W NY YF O&O

 

 

Se 3:16-cv-03079-TWR-RBM Document 150 Filed 03/29/21 PagelD.3130 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

STEVIE J. STEVENSON,

Vv.

JEFFREY BEARD, Ph.D., et al.,
Defendants.| (1) PLAINTIFF’S MOTION FOR

Case No.: 3:16-cv-03079-TWR-RBM
Plaintiff,
REPORT AND
RECOMMENDATION OF U.S.
MAGISTRATE JUDGE RE:

PRELIMINARY INJUNCTION; AND

(2) PLAINTIFF’S MOTION TO
APPRISE THE COURT OF
PLAINTIFF’S INTENTION TO FILE
MOTION FOR PRELIMINARY
INJUNCTION

[Does. 123, 125]

 

 

1.

INTRODUCTION

Stevie J. Stevenson (“Plaintiff”), a prisoner currently incarcerated at Solano State

Prison (“Solano”), proceeds pro se and in forma pauperis on a First Amended Complaint

(“FAC”) filed pursuant to 42 U.S.C. § 1983 (“Section 1983”). (See generally Docs. 6, 8.)

There are currently six Defendants: Jeffrey Beard, former Secretary of the California

Department of Corrections and Rehabilitation (“CDCR”); C. Walker, a mailroom staff

1

3:16-cv-03079-TWR-RBM

 
Oo Oo NY HD A BP WD HNO

NO NO NO WYN WKN KN KN NN WN B&B BH YF FSF FS SF SFU ESE
Oo nN HD WW FF WN KF COO HFN HD NH F&F WY KF O&O

 

 

Hse 3:16-cv-03079-TWR-RBM Document 150 Filed 03/29/21 PagelD.3131 Page 2 of 10

member at Centinela State Prison (“Centinela”); C. Bell, a mailroom supervisor at
Centinela; Patricia Couch, a mailroom staff member at Centinela; N. Telles, a litigation
coordinator at | Centinelaj and R. Madden, Warden of Centinela (collectively
“Defendants”).' (Docs. 8, 113.) |

On September 30, 2020, Plaintiff filed a “Motion to Apprise Court of Plaintiff's
Intention to File Motion for Preliminary Injunction,” relating to CDCR’s September 11,
2020 publication of a notice of change to California Code of Regulations, title 15, section
3124 (“Section 3124”), regarding the content of prison law libraries (“Section 3124”).
(Doc. 123.) The Motion to Apprise the Court stated Plaintiff's intention to prevent CDCR
from changing this regulation. (/d.) Shortly thereafter on October 6, 2020, Plaintiff filed

jjthe instant “Motion for Preliminary Injunction or Temporary Restraining Order”

(“Motion”) seeking to stop CDCR from changing its regulation on law library contents.
(Doc. 125.) The Court accepted the Motion nunc pro tunc to October 1, 2020. (d.)
Defendants filed an Opposition brief on December 2, 2020. (Doc. 132.) Plaintiff filed a
Reply in Support of his Motion on January 12, 2021. (Doc. 139.)

The matter was referred to the undersigned for Report and Recommendation
pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 72. 1(c)(1)(a). After a thorough
review of the papers, supporting documents, previous orders of the Court, and applicable
law, the undersigned respectfully recommends the Motion for Preliminary Injunction be
DENIED and Plaintiffs Motion to Apprise the Court be DENIED AS MOOT.

Il. BACKGROUND

 

This is not Plaintiff's first request for a preliminary injunction regarding the content
of prison law libraries. (See Doc. 95.) Indeed, on March 7, 2019, Plaintiff filed a motion

for preliminary injunction seeking to stop CDCR from destroying and/or removing all law

books from its law libraries. Ud.) On March 16, 2020, District Judge Janis L. Sammartino

 

! District Judge Janis L. Sammartino’s Order of July 11, 2018 dismissed S. Kernan, the former Secretary
of CDCR, as a Defendant. (Doc. 61.)

2

3:16-cv-03079-TWR-RBM -

 

 
oH SND DH WO FF W NO

—
©

11
12
13
14
15
16
7
18
19
20
21
22
23

24
25
26
27
28

 

Se 3:16-cv-03079-TWR-RBM Document 150 Filed 03/29/21 PagelD.3132 Page 3 of 10

issued an order denying Plaintiff's motion. (Doc. 106.) There is a lengthy history
regarding Plaintiffs access to the court cause of action, therefore, the procedural history is
outlined below.

A. Surviving Causes of Action in First Amended Complaint

On June 8, 2017, Plaintiff filed the operative FAC asserting the following causes of
action: (1) Plaintiff and other inmates housed in California state prisons have been deprived
of their due process rights as a result of CDCR amending statutes governing law libraries
in prisons; (2) Plaintiff's rights were violated when Centinela staff opened his legal mail
outside of his presence; (3) Plaintiff was subj ect to retaliation by Centinela prison staff in |
that he was not allowed to mail outgoing documents to courts, attorneys; or the California
Innocence Project; (4) Plaintiffs rights have been violated because Centinela’s litigation
coordinator has withheld from Plaintiff an audio CD recording of an allegedly exculpatory
witness statement; and (5) altogether, the cumulative effect of these deprivations have
effectively denied Plaintiff the right to access the courts to present a “non-frivolous claim.”
(Docs. 8, 47.) .

As to Claim One, Plaintiff contended law library changes rendered the library
ineffective and prevented Plaintiff from conducting meaningful legal research to challenge
“sentences ... convictions ... and conditions of confinement.” (Doc. 8 at 5-10, 13.) The
FAC cited Plaintiffs petitions for writ of habeas corpus challenging these same issues. (/d.
at 10-11; see also Doc. 32-2.) | |

On January 18, 2018, Defendants filed a Motion to Dismiss portions of the FAC.
(Doc. 32.) Magistrate Judge Peter C. Lewis issued a Report and Recommendation,
recommending, in part, dismissal of Claim One on res judicata grounds because Plaintiff's
previously-filed habeas petitions challenged Defendant Beard’s actions in amending
statutes governing law libraries in prisons. (Doc. 47; see also Docs. 32-2, 38-1, 38-2, 39.)
District Judge Sammartino adopted Magistrate Judge Lewis’ report and recommendation

in full, thereby dismissing Claim One. (Doc. 61 at 8.) However, the access to court cause

 

3:16-cv-03079-TWR-RBM

 

 
oo A AND A BP WW NYO

ao NH A. SB WO NO | OD O WB nAN NDB A HB WH YP KK O&O

pt

 

Se 3:16-cv-03079-TWR-RBM Document 150 Filed 03/29/21 PagelD.3133 Page 4 of 10

of action in Claim Five remains. (/d. at 7.) Claims Two, Three, and Four remain as well,
although not relevant to the instant Motion.

B. March 2020 Order on Plaintiffs Initial Motion

 

As stated above, Plaintiff previously filed a motion for preliminary injunction
seeking to stop CDCR from destroying and/or removing all law books from its law
libraries. (Doc. 95.) The Court’s March 16, 2020 order denied the motion on several
grounds, reasoning: (1) Plaintiff, proceeding pro se, lacked. authority to seek broad,
generalized injunctive relief across all prison libraries; (2) Plaintiff's request for relief is
moot due to Plaintiffs transfer from Centinela to Solano during the pendency of litigation,
as Claim Five is predicated upon conduct that occurred while Plaintiff was housed at
Centinela; and (3) Plaintiff failed to carry his burden in demonstrating a likelihood of
success on the merits. (Doc. 106 at 7-12.)

-C.. Proposed Amendments to Regulation on Content of Law Libraries

On September 11, 2020, CDCR issued a Notice of. Change to Regulations
announcing the proposed amendments to Section 3124.” (See Doc. 132-2 at 3-11). The
notice states the amendments will “[p]rovide the required materials only in digital format
increasing the use of the electronic resources by inmates, which will increase their digital
literacy and better prepare them for their return to the community.” (Doc. 132-2 at 5.)
Aside from the migration of library resources to a digital format, the proposed amendments
to Section 3124 no longer require the following supplemental resources to be provided:
Federal Rules of Decisions; Corpus Juris Secundum; and California Jurisprudence. (Id. at

8.) However, the following supplemental legal materials are to be made available to

 

* Defendants request the Court to take judicial notice of CDCR’s Notice of Change to Regulations,
Number 20-13, pursuant to Federal Rule of Evidence 201(b). (Doc. 132-1 (citing Jespersen v. Harrah’s
Operating Co., Inc., 444 F.3d 1104, 1110 (9th Cir. 2006) (en banc)).) Given that CDCR’s proposed
amendments to Section 3124 can be accurately and readily determined from sources whose accuracy
cannot reasonably be questioned, it is appropriate to take judicial notice of the same. See Fed. Rule Evid.
201(b)(2); see generally https://www.cdcr.ca. gov/regulations/cdcr-regulations/pending-changes-to-
department-rules-2/ (last visited Mar. 24, 2021).

4

 

 

3:16-cv-03079-TWR-RBM

 
2

So DAN DN Wn FP WY YN

[oot © >) © 2 SO > EO oO © OO © > © SO © OG)

WSe 3:16-cv-03079-TWR-RBM Document 150 Filed 03/29/21 PagelD.3134 Page 5 of 10

inmates via electronic means: all United States Supreme Court cases, all federal appeals
court cases, and all federal district court cases. (/d.)
D. Instant Motion |
Plaintiffs instant Motion seeks to stop CDCR from changing Section 3124 until this
lawsuit has been resolved. Plaintiff contends CDCR’s proposed amendments to Section
3124 “has stripped prisoners’ rights to the ‘tools’ that prisoner’s [sic] were given an equal
right to by the Court in Gilmore without any recourse. The . . . proposed regulation mirrors
the regulation that was deemed meager by the Court in Gilmore... .” (Doc. 125 at 20-21
(citing Gilmore v. Lynch, 319 F. Supp. 105 (N.D. Cal. 1970).) Defendants counter that
Plaintiff's request is not ripe, and in any event, CDCR’s proposed amendments are not
related to Plaintiff's access-to-court cause of action in Claim Five. (Doc. 132 at 3-6.)
Finally, Defendants argue the request fails for substantive reasons because Plaintiff is not
likely to prevail on the merits of this claim and no irreparable or immediate harm has been
demonstrated. (/d. at 6-9.) |
WW. LEGAL STANDARD
“A preliminary injunction is an extraordinary remedy never awarded as of right.”
Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (internal citation omitted).
Indeed, it may only be awarded upon a “clear showing that the plaintiff is entitled to such
relief.” Winter, 555-U.S. at 22 (citation omitted); see also Lopez v. Brewer, 680 F.3d 1068,
1072 (9th Cir. 2012) (it is movant’s burden of persuasion to make a clear showing of
entitlement to preliminary injunctive relief) (citation. omitted). When a request for
injunctive relief against a government agency is involved, the Court must also “observe the
requirement that the government be granted the widest latitude in the dispatch of its own
affairs.” Gomez v. Vernon, 255 F.3d 1118, 1128 (9th Cir. 2001) (internal quotations and
citations omitted); see also Lewis v. Casey, 518 U.S. 343, 349 (1996) (it is not the Court’s
role to shape government institutions to comply with the laws and Constitution).
- A threshold requirement for preliminary injunctive relief is “a relationship between

the injury claimed in the motion for injunctive relief and the conduct asserted in the

5 .
3:16-cv-03079-TWR-RBM

 

 

 
Oo wa NN WD MA BR WW NO

Oo tT HD NA BP WO NY KK OD OO Bn HDB A FSP WH NYO KF OS

 

Se 3:16-cv-03079-TWR-RBM Document 150 Filed 03/29/21 PagelD.3135 Page 6 of 10

/underlying complaint... .” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d

631, 636 (9th Cir. 2015). A sufficient nexus between the injury claimed in the motion and
complaint exists when the “preliminary injunction would grant relief of the same character
as that which may be granted finally.” Jd. (citing De Beers Consol. Mines v. U.S., 325 U.S.
212, 220 (1989)). Notably, there is no basis to grant an injunction when the injunction |
“deals with a matter lying wholly outside the issues in the suit.” De Beers, 325 U.S. at 220.

As to the merits of a motion for preliminary injunctive relief, the party seeking relief
must demonstrate four factors: “[plaintiff] is likely to succeed on the merits, that he is likely
to suffer irreparable harm in the absence of preliminary relief, that the balance of equities
tips in his favor, and that an injunction is in the public interest.” Winter, 555 U.S. at 20;
see also Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter). In
circumstances where the moving party is incarcerated, the well-established standard for
injunctive relief must be viewed in conjunction with the requirements of the Prison
Litigation Reform Act, 18 U.S.C. § 3626 (“PLRA”). Before granting any prospective relief
under the PLRA, the Court must find that the prospective relief is “narrowly drawn, extends
no further than necessary to correct the violation of the Federal right, and is the least
intrusive means necessary to correct the violation of the Federal right.” See 18 U.S.C. §
3626(a)(1). In doing so, the Court must also give “‘substantial weight to any adverse
impact on public safety or the operation of a criminal justice system caused by the relief.”
See Oluwa v. Gomez, 133 F.3d 1237, 1239 (9th Cir. 1998) (citing 18 U.S.C. § 3626(a)(1)).
While the PLRA affects the type of prospective relief the Court may award, “it has not
substantially changed the threshold findings and standards required to justify an
injunction.” Gomez, 255 F.3d at 1129. |

IV. ANALYSIS
A. Authority to Seek Class-Wide Injunctive Relief

 

The instant Motion seeks broad, generalized relief to enjoin CDCR from adopting
amendments to Section 3124. Plaintiff contends an injunction is necessary because the

proposed amendments globally affect all prisoners’ rights, especially those who are

6

 

3:16-cv-03079-TWR-RBM

 

 
Oo OH NY DB A BSB WD NO

oo ~] ON Nn & wo NO — So oO oe ~ Nn WN & ww bo — So

 

Se 3:16-cv-03079-TWR-RBM Document 150 Filed 03/29/21 PagelD.3136 Page 7 of 10

indigent. (Doc. 125 at 23-31.) Specifically, Plaintiff contends he “and others within
CDC]R] will suffer irreparable injury if the injunction is not granted because it will allow
CDC[R] to limit the legal research materials ‘TOOLS? by changing the language in the
CCR ... that has. already been deemed too restrictive and a violation of prisoners’ equal
protection rights.” (Ud. at 26.) Plaintiff contends “Tilf no injunction is issued Plaintiff and
at least 100,000 men[,] women and juveniles, who are indigent, will be deprived of the
‘TOOLS’ needed’ to attack their sentences . . . or to challenge their conditions of
confinement . . 2 (Id at 27.)

The Court’s screening order on Plaintiff’ s original complaint cautioned Plaintiff that
he has no authority to seek class-wide relief. (Doc. 6 at 7-8.) To be sure, “[a] litigant |;
appearing in propria persona has no authority to represent anyone other than himself.”

Russell v. U.S., 308 F.2d 78, 79 (9th Cir. 1962); Oxendine v. Williams, 509 F.2d 1405-1407

|| 4th Cir. 1975) (“[i]t is plain error to permit [an] imprisoned litigant who is unassisted by

counsel to represent his fellow inmates in a class action.”); McShane v. US, 366 F.2d 286
(9th Cir. 1966) (privilege to appear without counsel is personal to the litigant). For the
same reasons as set forth in the Court’s March 2020 order denying Plaintiff’s initial motion,
Plaintiffs request for broad, generalized injunctive relief seeking to benefit all prisoners
within CDCR facilities must be denied. (Doc. 106 (citing Spence v. Beard, No. 2:16-cv-
1828-KJN-P, 2017 WL 896293, at *3 (E.D. Cal. ‘Mar. 6, 2017) (dismissing pro se}
prisoner’s attempt to bring class action challenging content of CDCR’s law library).)
B.. Mootness —

‘ An additional threshold requirement for preliminary injunctive relief is whether a
nexus exists between the injury claimed in the underlying Motion and the conduct alleged
in FAC. See Pac. Radiation Oncology, 810 F.3d at 636. In analyzing the same, the
mootness of Plaintiff's request for relief becomes apparent as the 2020 proposed
amendments to Section 3124 were not published until well after the filing of Plaintiff's

FAC and certainly not while Plaintiff was housed at Centinela. Essentially, Plaintiff is

 

3:16-cv-03079-TWR-RBM

 

 
—

Co Oo aI DH Wn BP W. LW

bBo wo PO WN HN NH KN NN NO HH Ff HF HF KF FF FF Se

Se 3:16-cv-03079-TWR-RBM Document 150 Filed 03/29/21 PagelD.3137 Page 8 of 10

inappropriately utilizing the remedy of prospective relief as a means to amend his
complaint to assert a new claim against a different CDCR facility.

At the time Plaintiff filed the FAC, Plaintiff was housed at Centinela. (Doc. 8 at 1.)

|| Claim Five—the only surviving cause of action pertaining to the adequacy of the prison’s

law library—is predicated upon the collective conduct of Centinela staff members and
alleged violations of Plaintiff's constitutional rights that occurred while Plaintiff was
housed at Centinela. Ud. at 32-39.) Subsequent to the filing of the FAC, Plaintiff filed an
ex parte letter advising the Court of his February 13, 2019 transfer to Solano. (Doc. 88;
see also Doc. 90.)

As set forth in Dilley v. Gunn, “[a]n inmate’s release from prison while his claims
are pending generally will moot any claims for injunctive relief relating to the prison’s
policies unless the suit has been certified as a class action.” 64 F.3d 1365, 1368 (9th Cir.
1995). In Dilley, the district court granted injunctive relief requiring Calipatria to improve
a prisoner’s access to its law library. Jd. at 1367. On appeal, the Ninth Circuit found the
prisoner’s case moot because the prisoner was transferred from Calipatria to another
California state prison. Jd. at 1368. Although the prisoner argued the issue as “capable of
repetition, yet evading review,” the Ninth Circuit disagreed. Id. The Court cited numerous
cases involving access to law library claims to determine these claims generally do not
evade review. Id. at 1369. | The Court also found the prisoner’s claim that he may be
transferred back to Calipatria sometime in the future as too speculative to avoid application
of the mootness doctrine. Id.

Here, the entirety of Claim Five is predicated upon alleged violations of Plaintiff's
constitutional rights that occurred while Plaintiff was housed at Centinela. (Doc. 8 at 32-
39.) Moreover, Plaintiff's transfer from Centinela to Solano in 2019 pre-dates the
September 11, 2020 notice of the proposed amendments to Section 3124 at issue in the
instant Motion. (Docs. 88, 90; see also Doc. 132-2 at 3-11). Given that this litigation has
not been certified as a class action, Plaintiff's claim for injunctive relief as it pertains to

Centinela is now moot. Dilley, 64 F.3d at 1368.

8
3:16-cv-03079-TWR-RBM

 

 

 

 
0 ONY DWN BR WwW NH

MW MN HY NY YY NY WN KD BY eee ew es es Be
OIA AK wWNH SF CoO wMHANKA A WnAnAKRwWNHNHK OS

pt

 

Se 3:16-cv-03079-TWR-RBM Document 150 Filed 03/29/21 PagelD.3138 Page 9 of 10

C. Ripeness

Even assuming arguendo PlaintifP s request for injunctive relief was properly
before the Court, the issue is not ripe for review.

The very purpose of the ripeness doctrine is to “prevent the courts, through
avoidance of premature adjudication, from entangling themselves in abstract |
disagreements over administrative policies, and also to protect the agencies from judicial
interference until an administrative decision has been formalized and its effects felt in a
concrete way by the challenging parties.” See Abbott Labs. v. Gardner, 387 U.S. 136,
148-149 (1967) abrogated on other grounds by Califano v. Sanders, 430 U.S. 99 (1977).
Here, issuing an opinion on a proposed regulation which has yet to be adopted would
amount to an advisory opinion. See E.P.A. v. Brown, 431 U.S. 99, 103-104 (1977)
(stating, “[flor this Court to review regulations not yet promulgated, the final form of .
which has only been hinted at, would be wholly novel.”) (internal citation omitted); see
also Nixon v. Admin. Gen. Servs., 433 U.S. 425, 437-439 (1977) (declining judicial
review of regulations yet to be proposed, and limiting review to consideration of
constitutional claims addressing facial validity of the Presidential Recordings and
Materials Preservation Act); Andrews v. Davis, 944 F.3d 1092, 1121-1222, n.16 (9th Cir.
2019) (dismissing habeas petitioner’s challenge to the California lethal injection protocol
as unripe because California did not have protocol in place at the time the district court
ruled (citing Payton v. Cullen, 658 F.3d 890, 893 (9th Cir. 2011)). Because the proposed
amendments to Section 3124 are not yet effective, any ruling on the constitutionality the
tentative regulation is premature. (Doc. 132-2 at 3.)

In sum, Plaintiffs pro se status prevents him from seeking broad, generalized
prospective relief across all prisons. Moreover, the issues of mootness and ripeness
prevent the Court from entertaining the substantive merits of the underlying Motion.

Vv. CONCLUSION

The Court submits this Report and Recommendation to United States District Judge

Todd W. Robinson under 28 U.S.C. § 636(b)(1)(B) and Rule 72.1(c)(1)(a) of the Local

9

 

3:16-cv-03079-TWR-RBM

 

 
Cag

SoS mH SN DB A BP W NH Ke

No bo No nN N bo N No iw) — — _ _ _ _ = ee —_
oOo sa HO ON BB WY NO K CO OBO DBs HDB WH FP WO NO | O&O

 

se 3:16-cv-03079-TWR-RBM Document 150 Filed 03/29/21 PagelD.3139 Page 10 of 10

Civil Rules of the United States District Court for the Southern District of California. For
the reasons set forth above, IT IS HEREBY RECOMMENDED that the Court issue an
Order approving and adopting this Report and Recommendation, and DENYING the
Motion for Preliminary Injunction (Doe. 125) and DENYING the Motion to Apprise Court
(Doc. 123).

IT IS ORDERED that no later than April 12, 2021, any party to this action may
file written objections with the Court and serve a copy on all parties. The document should
be captioned “Objections to Report and Recommendation.”

| IT IS FURTHER ORDERED that any reply to the objections shall be filed with
the Court and served on all parties no later than April 26, 2021. The parties are advised
that failure to file objections within the specified time may waive the right to raise those
objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
Cir. 1998); Martinez v. Yist, 951 F.2d 1153, 1156 (9th Cir. 1991).
ITISSOORDERED.

DATE: March 29, 2021 ;

HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

10

3:16-cv-03079-TWR-RBM

 

 

 
